Citation Nr: 1607124	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left hand strain.

2.  Entitlement to an initial rating higher than 10 percent prior to March 26, 2013, for left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from June 1972 to August 1976, January 1991 to March 1991, October 2001 to October 2002, and February 2006 to February 2008.  He also had reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In an October 2014 decision, the Board granted a higher rating for right foot plantar fasciitis and heel spur, denied a higher rating for lumbar spine arthritis, and remanded the remaining claims for further development.  An April 2015 rating decision increased the rating for Buerger's disease involving left hand pain and vasculitis along with Raynaud's phenomenon and amputation of the tip of the long finger to 100 percent effective March 26, 2013.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase prior to March 26, 2013, remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an initial disability rating higher than 10 percent prior to March 26, 2013, for left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger, and the issue of entitlement to an increased rating for left hand strain are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On April 1, 2015, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran requesting a withdrawal of the appeal of the claim for a TDIU.



CONCLUSION OF LAW

The criteria for withdrawal of appeal of the claim for a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2015).

On April 1, 2015, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran requesting a withdrawal of the appeal of the claim for TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  


ORDER

The appeal of the claim for TDIU is dismissed.


REMAND

An April 2015 rating decision increased the rating for a left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger, to 100 percent effective March 26, 2013.  With the highest possible rating assigned, the issue of a higher disability rating as of March 26, 2013, is no longer before the Board.  However, the issue of a higher rating prior to March 26, 2013, remains before the Board.  Regrettably, the AOJ has not issued a supplemental statement of the case on that aspect of the claim.  Thus, the AOJ must readjudicate the claim, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the claim for increased rating for left hand strain is inextricably intertwined with the claim for left hand disability increased rating that is being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an initial rating higher than 10 percent prior to March 26, 2013, for left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger, and the claim for increased initial rating for left hand strain.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


